Citation Nr: 9927647	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a disorder 
affecting other multiple joints, including degenerative joint 
disease.

5.  Entitlement to a compensable disability rating for 
irritable bowel syndrome.

6.  Entitlement to a compensable disability rating for major 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty for training in June and July 
1986 and active duty from January 1988 to January 1996.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
post-traumatic stress disorder (PTSD); degenerative joint 
disease of multiple joints, including the knees; allergic 
rhinitis; tinnitus; and low back pain.  The RO also granted 
service connection for irritable bowel syndrome, major 
depression, and chronic hepatitis, and assigned 
noncompensable ratings for the disorders.  The veteran 
perfected an appeal of the denial of service connection and 
the assignment of the noncompensable ratings.

In a May 1997 substantive appeal the veteran withdrew his 
appeal of the denial of service connection for tinnitus and 
the denial of a compensable rating for chronic hepatitis.  In 
a February 1999 rating decision the RO granted entitlement to 
service connection for PTSD.  The Board finds, therefore, 
that issues pertaining to tinnitus, chronic hepatitis, and 
PTSD are no longer on appeal.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (an appeal ceases to be effective if withdrawn or 
if the benefit requested on appeal is granted by the RO); 
38 C.F.R. § 20.204 (1998).

With the grant of service connection for PTSD, the RO 
assigned a 10 percent disability rating for the disorder 
effective with the veteran's separation from service.  The 
grant of service connection for PTSD was not combined with 
the previously established grant of service connection for 
major depression, although the regulations preclude assigning 
multiple disability ratings for the same psychiatric 
symptoms.  38 C.F.R. § 4.14.  Although the veteran has not 
expressed disagreement with the rating assigned for PTSD, he 
has also not withdrawn his appeal of the rating assigned for 
major depression.  The Board finds, therefore, that the issue 
of entitlement to a compensable disability rating for major 
depression remains in contention.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (the veteran is presumed to be seeking 
the maximum benefit allowed, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  The issue of entitlement to a compensable 
disability rating for major depression will be addressed in 
the remand portion of this decision.

The Board notes that in April 1999 the veteran submitted an 
application for vocational rehabilitation.  The documents in 
the case file do not indicate whether the application has 
been evaluated by the RO, and this issue is, therefore, 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405 (1998).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
allergic rhinitis, a low back disorder, and a bilateral knee 
disorder are supported by a medical diagnosis of current 
disability, medical evidence of the incurrence of a disease 
or injury in service, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.

2.  The claim of entitlement to service connection for a 
disorder affecting multiple joints, including degenerative 
joint disease, is not supported by competent medical evidence 
showing that the veteran has a disorder affecting multiple 
joints, including degenerative joint disease, other than the 
low back and knees.

3.  Irritable bowel syndrome is manifested by flare-ups of 
diarrhea that occur every six months and gas.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
allergic rhinitis, a low back disorder, and a bilateral knee 
disorder are well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
disorder affecting multiple joints, including degenerative 
joint disease, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The criteria for a compensable disability rating for 
irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 
7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that no relevant 
abnormalities were noted on his entry into service in July 
1987.  The records also show that he received treatment for 
low back strain in October 1988 and mechanical low back pain 
in March 1992.  He also injured his low back as the result of 
a motor vehicle accident in October 1992.  An X-ray study of 
the lumbar spine at that time revealed a spondylosis defect 
between L5 and S1 and spondylolisthesis, which was assessed 
as a developmental variation.  As the result of the X-ray 
study and a physical examination, his complaints of low back 
pain were assessed as mechanical low back pain with spasm of 
the lumbar paraspinal muscles.  He continued to receive 
regular treatment for low back pain, including medication and 
physical therapy, until September 1993.  He again complained 
of back pain in August 1994 that was attributed to trapezius 
muscle spasm and in November 1994 that was attributed to 
lumbosacral strain.

The records indicate that in October 1989 the veteran 
complained of pain in the left knee after running five miles 
that was attributed to retro-patellar pain syndrome.  In 
conjunction with a June 1991 examination he reported having 
pain in both knees with running or extended walking.  In 
February 1995 he complained of bilateral knee pain of several 
months in duration, and an X-ray study of the left knee at 
that time revealed no abnormalities.  His complaints were 
assessed to rule out bilateral patello-femoral syndrome.  He 
received physical therapy for both knees through March 1995 
for what appears to have been bilateral patellar tendonitis.

The veteran was provided a medical examination in July 1994, 
at which time he reported having swollen or painful joints; 
leg cramps; frequent indigestion; stomach, liver, or 
intestinal trouble; recurrent back pain; and a trick or 
locked knee.  He stated that he had pain in both knees and 
ankles that felt like grinding, and that his knees sometimes 
locked, causing severe pain.  He also stated that he had 
periodic back spasms.  The physical examination revealed 
abnormalities of the spine and lower extremities, but the 
physician's description of the abnormalities is not legible.  
An X-ray study of the sinuses showed no abnormalities.

The veteran was provided a Persian Gulf medical evaluation in 
February 1995 due to complaints that included alternating 
constipation with loose stools.  He also reported having 
bilateral knee and elbow pain about once a month.  
Examination revealed a full range of motion of all joints, no 
joint swelling, and bilateral crepitance in the knees.  The 
evaluation included a psychiatric examination, including 
psychological testing, as a result of which he was found to 
have dependent, depressive personality traits and symptoms of 
conversion.  A computerized tomography (CT) scan of the 
abdomen and laboratory studies were normal.  The treating 
physician declined giving a diagnosis of the complaints of 
constipation, and noted that a colonoscopy was scheduled for 
the next week.  The report of the colonoscopy, if it was 
conducted, is not of record.

As the result of a rheumatology examination that was 
conducted during the February 1995 evaluation his complaint 
of multiple joint pain was assessed as arthralgia secondary 
to degenerative joint disease.  X-ray studies of the knees 
and elbows, however, showed no abnormalities.  He was also 
provided an allergy evaluation, which showed that he had 
perennial allergic rhinitis.

An August 1995 treatment record shows that the veteran had 
recurrent allergic rhinitis, for which medication was 
provided.  He also received treatment for sinusitis in 
November 1995.

In December 1995 his complaints of multiple joint arthralgia 
was found to be a symptom of autoimmune hepatitis.  He 
underwent a rheumatology evaluation at that time, including 
an examination and diagnostic testing.  As the result of the 
evaluation the rheumatologist provided a diagnosis of 
"arthralgia," possibly related to liver disease, because no 
other pathology was found to cause the joint pain.

The veteran claimed entitlement to service connection in 
January 1996.  He was provided a VA orthopedic examination in 
April 1996, during which he reported having had low back pain 
since a motor vehicle accident in 1992 or 1993.  He stated 
that he had intermittent episodes of moderately severe back 
pain every month or so that lasted for a few days.  He 
reported having some pain between these episodes.  Although 
no abnormalities were found as the result of the examination, 
including an X-ray study, the physician provided a diagnosis 
of chronic low back strain.

During the examination the veteran also complained of pain 
and stiffness in both knees and intermittent aching in the 
wrists, elbows, shoulders, and ankles.  Examination of the 
joints revealed no abnormalities, with the exception of 
minimal chondromalacia in both kneecaps, and an X-ray study 
of the knees was negative.  The physician provided diagnoses 
of migratory arthralgia of undetermined etiology and 
bilateral chondromalacia patellae.

The veteran was also provided a VA medical examination in 
April 1996, during which he reported having constant nasal 
congestion during certain times of the year.  Examination 
revealed congested nasal mucosa and enlarged turbinates, 
which the examiner diagnosed as chronic rhinitis.

The veteran also reported having had lower abdominal cramping 
with diarrhea following his service in the Persian Gulf, and 
that irritable bowel syndrome had been diagnosed in 1993 or 
1994, although a barium enema was negative.  He stated that 
he had flare-ups of diarrhea about every six months, which he 
controlled with over the counter medication.  He also stated 
that he believed that his irritable bowel syndrome was 
controlled at that time.  Examination showed that he was five 
feet, eight inches tall and that he weighed 185 pounds.  No 
abdominal abnormalities were found on examination.

In a May 1997 substantive appeal the veteran reported 
receiving medication from the VA medical center (MC) for 
alternating constipation and diarrhea and abdominal cramping.

The VA treatment records show that in March 1996 he reported 
having a history of arthritis and a low back injury, and he 
requested a refill of his prescription medication for nasal 
congestion.  Examination showed boggy, edematous nasal 
mucosa, and the treating physician noted that the veteran had 
a history of allergic rhinitis that was stable on the 
currently prescribed medication, which was continued.

In July 1996 the veteran requested medical clearance to take 
an aerobics class, at which time the physician indicated that 
he had arthritis, with no complaints.  The treatment record 
does not indicate that the assessment was based on a clinical 
evaluation.  In April 1997 the physician noted that the 
veteran's medical history included irritable bowel syndrome, 
and he was given psyllium.

A July 1997 treatment note shows that the veteran had not 
complained about any musculoskeletal pain since he started 
treatment in March 1996.  In October 1997 he complained of 
aching and swollen hands, knees, and back for the previous 
several years that had gotten worse because his job required 
a lot of lifting.  The only relevant diagnosis provided by 
the treating physician was chronic hepatitis.

In March 1998 the veteran complained of pain in the ankles 
and knees and stiffness in other joints, and he reported that 
his allergies were "acting up."  Examination revealed no 
joint effusion, and the examiner noted that the veteran's 
employment required him to be on his feet most of the day.  
He was referred to the podiatry clinic for foot pain, and was 
provided chlorpheniramine.  In July 1998 he complained of 
pain in his entire lower extremities, and examination showed 
bilateral pes planus and pain on palpation of the medial 
aspect of both knees.  His complaints were assessed as 
plantar fasciitis.  In August 1998 he reported having a "lot 
of gas," and that he was not taking Metamucil regularly.  He 
denied having any diarrhea.

II.  Service Connection for Allergic Rhinitis, a Low Back 
Disorder, a Bilateral Knee Disorder, and a Disorder Affecting 
Other Multiple Joints

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for allergic 
rhinitis, a low back disorder, and a bilateral knee disorder 
are well grounded.  The April 1996 VA examinations resulted 
in a diagnosis of allergic rhinitis, chronic low back strain, 
and bilateral chondromalacia patellae.  The evidence shows, 
therefore, a medical diagnosis of current disability relating 
to those disorders.  The service medical records show that 
allergic rhinitis, a bilateral knee disorder, and a low back 
disorder were treated during service.  Caluza, 7 Vet. App. 
at 506.  In addition, because the April 1996 examinations 
were conducted within three months of the veteran's 
separation from service, the diagnoses resulting from those 
examinations are sufficient to show a nexus between the 
currently diagnosed disabilities and the treatment documented 
in the service medical records.  Hampton v. Gober, 10 Vet. 
App. 481 (1997).  The issue of entitlement to service 
connection for allergic rhinitis, a low back disorder, and a 
bilateral knee disorder will be addressed in the remand 
portion of this decision.

The Board further finds, however, that the claim of 
entitlement to service connection for a disorder affecting 
other multiple joints, including the degenerative joint 
disease claimed by the veteran, is not well grounded.  
Although the veteran claims to have a musculoskeletal 
disorder affecting multiple joints, including his wrists, 
elbows, shoulders, and ankles, his complaints have not 
resulted in the diagnosis of a current disability affecting 
those joints.

During the April 1996 examination the veteran complained of 
intermittent pain and stiffness in those joints, but 
examination revealed no abnormalities.  Although the examiner 
provided a diagnosis of "migratory arthralgia" of unknown 
etiology, that diagnosis does not constitute a competent 
medical diagnosis of current disability.  All findings on the 
examination were reported to be within normal limits.  It is 
clear, therefore, that the "diagnosis" was simply a 
transcription of the veteran's complaints.  Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any medical comment by that examiner, does not constitute 
competent medical evidence of current disability.  Grover v. 
West, 12 Vet. App. 109 (1999).  Further, inasmuch as there 
were no findings of multiple joint disability in service, 
this case is unlike the situation in Hampton, and competent 
evidence of a nexus between current arthralgia and service 
would be necessary.  Clyburn v. West, 12 Vet. App. at 302 
(1999).  There is no such evidence in this case.

The VA treatment records show that the veteran reported 
having a history of arthritis, and in the July 1996 treatment 
note the physician provided an impression of arthritis.  
Because a clinical evaluation was not conducted, and the 
veteran was seen because he had requested medical clearance 
to take an aerobics class, the stated impression of arthritis 
was apparently based on the veteran's report of having that 
disorder.  The July 1996 treatment note is not, therefore, 
sufficient to show a medical diagnosis of current disability.  
Grover, 12 Vet. App. at 109.

The medical evidence does not show that the veteran has any 
other disorder of the joints, other than that shown for the 
low back and knees, or that the joint pain as a manifestation 
of chronic hepatitis constitutes a separate disease entity.  
Buckley v. West, 12 Vet. App. 76 (1998).  In the absence of 
competent medical evidence of a current diagnosis of 
disability, the Board has determined that the claim of 
entitlement to service connection for a disorder affecting 
multiple joints, including degenerative joint disease, is not 
well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  Increased Rating for Irritable Bowel Syndrome

The Board finds that the veteran's appeal of the disability 
rating assigned for irritable bowel syndrome is well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the appeal.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence 
pertaining to the issue consists of the report of the April 
1996 VA examination, the VA treatment records, and the 
veteran's statements.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's appeal and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diagnostic Code 7319 for irritable colon syndrome provides a 
maximum 30 percent rating if the disorder is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  A 10 percent rating 
applies if the disorder is moderate, with frequent episodes 
of bowel disturbance with abdominal distress.  The disorder 
is noncompensable if mild, with disturbances of bowel 
function with occasional episodes of abdominal distress.  
38 C.F.R. § 4.114.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in June 1996.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Analysis

The veteran's irritable bowel syndrome is manifested by 
flare-ups of diarrhea every six months and gastrointestinal 
gas.  Although he reported having received treatment at the 
VAMC for alternating constipation and diarrhea and abdominal 
cramping, the VA treatment records show that on one occasion 
he complained of abdominal gas, for which psyllium was 
provided, and that he denied having any diarrhea.  He 
received medical treatment for other various disorders but, 
with the exception of the single report of gastrointestinal 
gas, the records do not show that he received any other 
treatment for irritable bowel syndrome.  His assertion of 
having received that treatment is not, therefore, credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Entitlement to a compensable disability rating for irritable 
bowel syndrome is shown if the evidence shows that the 
disorder is manifested by frequent episodes of bowel 
disturbance with abdominal distress.  The evidence shows that 
the veteran suffers a bowel disturbance approximately every 
six months, and does not show that he experiences any 
abdominal distress.  The Board finds that the occurrence of 
diarrhea every six months does not constitute "frequent" 
episodes of bowel disturbance, and that the criteria for a 
compensable disability rating have not been met at any point 
in time since the veteran's separation from service.  
Fenderson, 
12 Vet. App. at 119.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish a compensable disability rating for 
irritable bowel syndrome.


ORDER

The claims of entitlement to service connection for allergic 
rhinitis, a low back disorder, and a bilateral knee disorder 
are well grounded.

The claim of entitlement to service connection for a disorder 
affecting multiple joints, including degenerative joint 
disease, is not well grounded.

The appeal to establish a compensable disability rating for 
irritable bowel syndrome is denied.


REMAND

The veteran contends that he is entitled to a compensable 
disability rating for major depression.  As previously 
stated, although service connection and a compensable rating 
were subsequently granted for PTSD, this does not resolve the 
issue of his entitlement to a higher disability rating for 
major depression.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO has not yet considered the revised rating criteria in 
determining the appropriate disability rating for major 
depression, nor has the veteran been provided the revised 
regulations in a supplemental statement of the case.  Remand 
of this issue is required, therefore, in order for the RO to 
apply the revised rating criteria in the first instance.  
Dudnick v. Brown, 10 Vet. App. 79 (1997).

As shown above, the Board has determined that the claims of 
entitlement to service connection for allergic rhinitis, a 
low back disorder, and a bilateral knee disorder are well 
grounded.  Because the claims are well grounded, VA has a 
duty to assist the veteran in developing the evidence 
relevant to the claims, including obtaining a current VA 
medical examination.  38 U.S.C.A. § 5107(a); Hayre v. West, 
No. 98-7046, slip op. at 10 (Fed. Cir. Aug. 16, 1999).  These 
issues are, therefore, also remanded.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  An 
increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a 
psychiatric, upper respiratory, back, or 
knee disorder since November 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be afforded a VA 
psychiatric examination and a social and 
industrial survey to determine the nature 
and severity of his psychiatric 
symptomatology.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The psychiatrist should 
conduct a thorough psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  If 
the psychiatrist finds that psychological 
testing would assist in the assessment of 
his psychiatric disability, that testing 
should be completed.

The examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide the complete 
rationale for all opinions given.

3.  The veteran should be provided a VA 
otolaryngology examination in order to 
determine the nature of his rhinitis and 
the frequency and duration of 
exacerbations of the disorder.  The 
claims file and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
additional examinations, such as an 
allergy evaluation, that is deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the upper respiratory 
system and provide a diagnosis for any 
pathology found.  The examiner should 
also document the frequency and duration 
of any exacerbations of rhinitis.  In 
addition the examiner should provide an 
opinion, based on the available medical 
evidence and sound medical principles, on 
whether the rhinitis experienced by the 
veteran constitutes a chronic disorder or 
whether the symptoms are seasonal and/or 
acute in nature, including an evaluation 
of whether an exacerbation of symptoms 
results in any residual disability.  The 
examiner should provide the complete 
rationale for all opinions given.

4.  The veteran should be provided a VA 
orthopedic examination in order to 
determine whether he has a chronic low 
back or knee disorder that is related to 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct an orthopedic 
examination of the back and both knees 
and provide a diagnosis for any pathology 
found.  The examiner should provide an 
opinion on whether any low back disorder 
diagnosed as a result of the examination 
is a constitutional or developmental 
abnormality, or an acquired disorder.  
The examiner should also provide an 
opinion, based on the available medical 
evidence and sound medical principles, on 
whether any low back or knee disorder 
diagnosed as a result of the examination 
is related to the complaints and clinical 
findings pertaining to the low back and 
knees documented in the service medical 
records.  In other words, the examiner 
should provide an opinion on whether any 
currently diagnosed disorder is related 
to an in-service disease or injury.  The 
examiner should provide the complete 
rationale for all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
allergic rhinitis, a low back disorder, 
and a bilateral knee disorder.  In 
determining the veteran's entitlement to 
service connection for allergic rhinitis, 
the RO should consider the provisions of 
38 C.F.R. § 3.380.

The RO should also re-adjudicate the 
issue of entitlement to a compensable 
disability rating for major depression.  
In evaluating the severity of the 
disorder the RO should consider the 
change in the regulations in November 
1996 and apply the version of the 
regulations that is more favorable to the 
veteran.  Karnas, 1 Vet. App. at 308.  
The RO should also consider whether a 
disability rating separate from that 
assigned for PTSD is appropriate.  
38 C.F.R. § 4.14.  

If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes the Schedule of Ratings for 
Mental Disorders that became effective in 
November 1996.  The veteran and his 
representative should then be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






